Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18 and 20 in the reply filed on 01/13/2022 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 and 20 remain and newly added claims 21-23 arerejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for inducing differentiation of Muse cells in vitro comprising co-culturing Muse cells with damaged and/or dead cells and/or fragments thereof, wherein the Muse cells phagocytose the damaged and/or dead cells and/or fragments thereof, leading to differentiation of the Muse cells and expression of marker genes characteristic of the damaged and/or dead cells and/or fragments thereof, does not reasonably provide enablement for carrying out the method and obtaining the same phenotype and function as the damaged and/or dead cells and/or fragments thereof .The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Enablement is considered in view of the Wands factors (MPEP 2164.01(a)).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  While all of these factors are considered, a sufficient amount for a prima facie case are discussed below.

The aspect of the rejection with regard to enablement of other pluripotent cell types is withdrawn. 
The claims are drawn to differentiating pluripotent stem cell having specific receited characteristics. The claims no longer encompass embryonic stem cells (ESCs) and induced pluripotent stem cells (ipSCs) but they do encompass cells other than Muse cells, which are adult, somatic cells and are subject of the instant invention. The claims require that the pluripotent stem cell differentiate upon coculture with the damaged/dead or fragmented cell and that it differentiates into a cell with the same phenotype and function as the cell type of the damaged/dead or fragmented cell. 
The specification teaches that Muse cells phagocytose damaged, dying or fragmented cells when in coculture. The Muse cells lose their pluripotency and differentiate, expressing maker genes characteristic of the cell type of the damaged, dying or fragmented cells. Example 3 teaches coculture of Muse cells and damaged cardiac muscle cells leads to sequential activation of markers specific to different stages of cardia muscle cell development. For example, GATA4 expression, which is expressed in cardiac progenitors, is the first marker to be observed a day 3 and 7 of coculture. ANP, which is a premature cardiac muscle cell marker, is expressed at 2 weeks of culture. Troponin, a marker of mature cardiac muscle, is observed after 3 weeks of coculture. Experiments adding Annexin V to the coculture prevented phagocytosis and differentiation was not observed. Example 3 carries out similar experiments where skeletal muscle, neural cells, beta cells and liver cells are used as the “Information Presenting Cells for Differentiation”. In all examples, a small number (as little as 1) of markers were used as evidence that the muse cell had taken on the phenotype of the IPCD. In no instance, was any functional analysis or characterization of the resulting differentiated cell presented. Thus, the specification falls short of supporting that the resulting cells have “the same phenotype and function” as the IPCD. 
With regard to the breadth of pluripotent stem cell type, the specification only teaches, by way of example, the use of muse cells and defines muse cells as being isolated from mesenchymal tissues. There is no evidence on the record that ESCs or iPSCs phagocytize damaged or dying cells, or fragments thereof. Abu-Hassan (STEM CELLS 2015;33:751–761) teaches at page 757, col.2 and Figure 4, that iPSCs do not phagocytose. As well, while not directly pertinent, multipotent MSC were found to become bone when cocultured in apoptosing B and T cells and did not take on the immune cell fate, indicating that the claimed method and effects appear to be specific to Muse cells (Tso, 2010, Stem Cells, 28:939-954; IDS). It is noted that Tso did coculture with osteogenic differentiation media, but nonetheless, no immune properties appear to be inherited by the differentiating MSCs from the apoptotic cells. 
With regard to the resulting cells have the same phenotype and function as the model IPCD, marker analysis comprising as few as a single marker gene, fails to support that a cell has the same phenotype or function. For example, the GATA4 marker used to identify cardiac muscle cells is also expressed in developing testicles (Ketola, 2010, J Clin Endocrinol Metab, 85:3925-3931). ANP, in addition to being expressed in cardiac muscle, is also expressed in the retina (Rollin, 2004, Molecular Vision, 10:15-22). Presence of marker expression are characteristics of different cell types that indicate a cell identity., Other factors to consider are morphology and function. The specification fails to support that the expression of GATA4 and ANP are associated with morphology and/or function that is typically associated with cardiomyocytes, such as beating. 
	Thus, given the lack of support in the specification that other pluripotent stem cells types will phagocytose and the teachings in the art that iPSCs are not phagocytic cells, the specification supports only Muse cells as an enabled species of pluripotent stem cell type. It would require undue experimentation for the person of ordinary skill in the art to determine how to accomplish phagocytosis with cells such as iPSCs. As well, the specification only shows a small number of markers as indicators of cell type and fails to support that obtained cells have the same phenotype as the model cells and does not support any function. 

Applicant refers to the data presented in the specification and presents the Dezawa Declaration dated 09/21/2022, which shows Muse cells administered in vivo migrate to an infarct area, became phagocytic and had LAMP-1 -positive phagosomes in their cytoplasm. The conclusion is then made that the muse cells were differentiated into cells having the same phenotype and function as cells in the damaged tissue (Declaration, page 10). This is not found persuasive as the presence of phagosomes does not equate to differnitation into cells having the same phenotype and function as IPCDs, as claimed. Furthermopre, even if phenotype and function were obtained in vitro, where there is a micro and macro-envirnment, this would fail to correlate to the claimed invention, which is carried out in vitro. 

Written Description
Claims 1-17 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
The claimed invention as a whole is not adequately described if the claims require essential or critical elements that are not adequately described in the specification and that is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff  v. Wells Electronics, Inc., 48 USPQ2d 1641,1646 (1998).
In the instant case the claimed pluripotent stem cells encompassed by the claims lack a written description. The specification fails to describe what cell types other than Muse cells into this genus and it was unknown as of Applicants’ effective filing date that any of cell types would have the phagocytosing and differentiative properties of Muse cells. The claims are limited only by descriptive characteristics of the cells and the skilled artisan cannot readily envision cell types that have such characteristics and function as Muse cells. The specification does not teach that these descriptive characteristics are defining for Muse cells and their functions.
 	
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. 
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by any member of cell types encompassed by the descriptive characteristics recited. Therefore, only Muse cells, but not the full breadth of the claims meet the written description provision of 35 U.S.C. §112, first paragraph.  University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that “to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 17 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of the amendments to claim 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725. The examiner can normally be reached M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632


/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632